MEMORANDUM ***
Defendant Juan Carlos Miranda-Yuke appeals his conviction for illegal reentry into the United States in violation of 8 U.S.C. § 1326. He argues: (1) the government presented insufficient evidence of his alienage, an essential element of the crime of illegal reentry; and (2) his sentence was improperly enhanced by judge-found facts when the district court increased his statutory maximum on account of a prior felony conviction.
To prove the element of alienage, the government presented evidence of Miranda-Yuke’s past admissions of alienage, four prior orders of deportation, his previous use of aliases in dealings with immigration officials, and his history of entering the United States without inspection. This evidence was sufficient to satisfy the government’s burden of proof. See United States v. Galindo-Gallegos, 244 F.3d 728, 732 (9th Cir.2001).
As for the second ground of appeal, the fact of a prior conviction is an exception to the normal Sixth Amendment rule requiring that all facts necessary to support a sentence be admitted by the defendant or proved to a jury beyond a reasonable doubt. See United States v. Booker, 543 U.S. 220, 244, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); Almendarez-Torres v. United States, 523 U.S. 224, 239-47, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Despite MirandaYuke’s arguments to the contrary, the Almendarez-Torres exception has not been overruled by the Supreme Court and continues to be controlling precedent. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.